DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the word “to” is missing after “configured” in line 5.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 12 and 20 is objected to because of the following informalities:  
Claim 12 has a double period.
Claim 20 recites “…to deform and moves out of the first position…”  Recommend changing to “…to deform and to move out of the first position...”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding Claims 1, 3, 6, 11, 14, and 17 , claims 3, 6, 14, and 17 recite “…when in a rest state…move to a deformed state…”  For claims 3 and 6, which depend on claim 1, as well as claims 14 and 17, which depend on claim 11, the claimed “rest states” and “deformed states” are not adequately defined.  Specifically, “when in a rest state” and “moved to a deformed state” implies that the SMA is being moved to a state, which has been previously defined.  However, there is no mention in claims 1 or 11 of a “rest state” or a “deformed state.”  Recommend adding clauses that state “a rest state, wherein the rest state comprises…” and “a deformed state, wherein the deformed state comprises…” 
	Claim 11 recites “…an electrode; a tip disposed concentrically within the electrode..”  However, the Specification discloses “the electrode 1010” is “concentrically within the tip 10” (paragraph 00062).  For the purpose of the examination, the limitation will be interpreted, similar to claim 1, as “…_an electrode and a tip 
Claim 20 recites the limitation: “A method of initiating a pilot arc in a plasma arc torch comprising: ….moves out of the first position so that a pilot arc is drawn out in the gap between the electrode and the tip.”  However, it is unclear if the second recitation of “a pilot arc” is a new arc or a variant of the initial recitation of “a pilot arc.”  For the purpose of the examination, the limitation claimed will be interpreted to recite: “moves out of the first position so that the pilot arc is drawn out in the gap between the electrode and the tip.”
Claims 2, 4-5, and 10 are rejected based on their dependency to claim 1.  Claims 12-13, 15-16, and 18-19 are rejected based on the dependency to claim 11.
Claim Interpretation
Regarding claims 3-6 and 14-17, claim 3, which depends on independent claim 1, requires that the SMA starter element be “in contact with the tip when in a rest state.”  However, claim 6, which depends on independent claim 1, then provides an alternative embodiment to claim 3 by requiring that “the SMA starter element is in contact with the electrode when in a rest state.”   Meanwhile, claim 4, which depends on claim 3, requires that the SMA starter element be in “contact the electrode when in the deformed state,” but claim 5 requires an alternative embodiment to claim 4 by limiting the SMA starter element such that it is “not in contact with the tip and…not in contact with the electrode when in the deformed state.”  Claim 6 then requires “a deformed state where the SMA starter element is spaced apart from the electrode.”  Claims 14-17 have similar alternative embodiments and depend on independent claim 11.   The Specification discloses the following alternative embodiments for the rest states and deformed states:
“Additionally or alternatively, the SMA starter element may be in contact with the tip when in a rest state, and the deformation of the SMA starter element may cause the SMA starter element to move to a deformed state where the SMA starter element is spaced apart from the tip. In some instances, the SMA starter element contacts the electrode when in the deformed state. Alternatively, the SMA starter element may not contact with the tip nor the electrode when in the deformed state. Still further, in some embodiments, the SMA starter element is in contact with the electrode when in a rest state, and the deformation of the SMA starter element causes the SMA starter element to move to a deformed state where the SMA starter element is spaced apart from the electrode” (paragraph 00011).  

However, the ambiguity caused by the multiple different positions that the SMA start element can be in during the claimed “rest states” and “deformed states” causes the states to be arbitrary such that a “rest state” can be a “deformed state” and vica versa.  As a result, for the purpose of the examination, the claimed modifiers of “rested” and “deformed” will not be given any patentable weight such that if the structure can be construed as meeting the limitations 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klasson (US-3832513-A).
Klasson teaches a method of initiating a pilot arc in a plasma arc torch (“a method and apparatus for starting and stabilizing an arc in the gas-tungsten arc welding system,” abstract) comprising: providing a shape memory alloy (SMA) starter comprising a deformable SMA starter element (bimetallic element 53, fig. 2; Applicant discloses that “shape memory alloys may include any material that deforms when heated, and upon cooling, returns to its pre-deformed position,” para 00050; similarly, Klasson teaches that “a bi-metallic element is used, the auxiliary arc gap is maintained due to the heating effect on the bi-metallic element by the auxiliary arc current and/or by the reflected heat of the welding arc. When this arc is shut off, the element cools, bringing it back in starting contact with the tungsten electrode and ready for the next start,” column 3, lines 14-20) in a gap between an electrode and a tip (annular gap 48 lies between the electrode 47 and the examiner-construed tip, which is construed as the bottom of the nozzle, fig. 2), the deformable SMA starter element being disposed in a first position where the deformable SMA starter element contacts the tip or the electrode prior to being deformed (position shown in fig. 3); and applying current to the deformable SMA starter element to cause the deformable SMA starter element to deform and moves out of the first position so that the pilot arc is drawn out in the gap between the electrode and the tip (“when the power source 56 is energized, the heat generated by current flow through the bi-metallic element 53 will cause flexure thereof to a "hot" position to move the contact tip 55 out of engagement with the electrode 46 and thus to strike an arc 57 between the electrode 46 and the tip 55. This arc 57, as in the case of the arc 31 of the embodiment illustrated in FIG. 1, serves to ionize a portion of the inert shield gas flowing passed the electrode 46 and thus to establish a plasma flame 58 extending from the vicinity of the electrode tip 47 to the work piece 41,” column 5, lines 47-57).
 Klasson, figs. 2-4

    PNG
    media_image1.png
    782
    641
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    384
    494
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    410
    490
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 10-12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Klasson (US-3832513-A) in view of Norris et al. (US-9288887-B2).
Regarding claim 1, Klasson teaches a plasma arc torch (torch 40, fig. 2) comprising: an electrode (electrode 46, fig. 2) and a tip (construed as the bottom of the nozzle 45, fig. 2) that are aligned concentrically with a gap therebetween (annular space 48, fig. 2, alignment is concentric and a gap is shown between the nozzle and the electrode), and a shape memory alloy construed as the conductor clip 52; “within the space 48 the conductor clip has two essentially vertical legs connected together by an inner span 53,” column 5, lines 31-33) comprising a SMA starter element (bimetallic element 53, fig. 2; Applicant discloses that “shape memory alloys may include any material that deforms when heated, and upon cooling, returns to its pre-deformed position,” para 00050; similarly, Klasson teaches that “a bi-metallic element is used, the auxiliary arc gap is maintained due to the heating effect on the bi-metallic element by the auxiliary arc current and/or by the reflected heat of the welding arc. When this arc is shut off, the element cools, bringing it back in starting contact with the tungsten electrode and ready for the next start,” column 3, lines 14-20) disposed between the electrode and the tip (as shown in fig. 2, the bimetallic element 53 is in the gap between the electrode and the nozzle), wherein the SMA starter element is configured to deform when heated (“when the power source 56 is energized, the heat generated by current flow through the bi-metallic element 53 will cause flexure thereof to a "hot" position to move the contact tip 55 out of engagement with the electrode 46…,” column 5, lines 47-50), and wherein a deformation of the SMA starter element draws a pilot arc that extends at least partially through the gap between the electrode and the tip (“…and thus to strike an arc 57 between the electrode 46 and the tip 55. This arc 57, as in the case of the arc 31 of the embodiment illustrated in FIG. 1, serves to ionize a portion of the inert shield gas flowing passed the electrode 46 and thus to establish a plasma flame 58 extending from the vicinity of the electrode tip 47 to the work piece 41,” column 5, lines 50-57, examiner is construing the claimed “tip” as the bottom of the nozzle, which is different than the tip 55 taught by Klasson; the arc 57 is shown as lying in the gap between the electrode 47 and the bottom of the nozzle in fig. 2).  Klasson does not explicitly disclose the electrode adapted for electrical connection to a cathodic side of a power supply, and the tip adapted for electrical connection to an anodic side of the power supply during piloting (although Klasson teaches a main power source 42 with terminal ends going to the electrode and the workpiece, Klasson does not explicitly disclose that the electrode is connected to the cathode or that the examiner-construed tip is connected to the anode).
However, in the same field of endeavor of plasma arch torches, Norris teaches the electrode adapted for electrical connection to a cathodic side of a power supply (“the electrode is disposed within the plasma arc torch and adapted for electrical connection to a cathodic side of a power supply,” abstract), and the tip adapted for electrical connection to an anodic side of the power supply during piloting (“the tip is positioned distally from the electrode and adapted for electrical connection to an anodic side of the power supply during piloting,” abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson to include, a relatively negative connection for the electrode and a relatively positive connection for the torch tip, in view of the teachings of Norris, because an anodic connection that includes the torch tip and the workpiece generates less radiated energy into the surroundings compared with an anodic connection that connects only to the workpiece; the anodic connection that includes the torch tip has the advantage of creating less noise in the power supply and the surrounding electronic systems in comparison to a connection without the torch tip (Norris, column 1, line 24-column 2, line 17).
	Regarding claim 2, Klasson teaches further comprising a gas distributor (“an annular space 48 through which a flow of inert shield gas is directed from appropriate porting etc. provided in the main body 43,” column 5, lines 19-21) disposed between the electrode and the tip (fig. 2, space 48, showing the gas flow, is shown between electrode 46 and the nozzle tip).
	Regarding claim 6, Klasson teaches wherein the SMA starter element is in contact with the electrode when in a rest state (fig. 3), and the deformation of the SMA starter element causes the SMA starter element to move to a deformed state (fig. 4; described column 5, lines 38-57) where the SMA starter element is spaced apart from the electrode (as shown in fig. 4, the bi-metallic element is spaced apart from the electrode).
	Regarding claim 7, Klasson teaches wherein the pilot arc is blown off the SMA starter element, through a plasma chamber, and exits an orifice to generate a plasma stream (“This arc 57, as in the case of the arc 31 of the embodiment illustrated in FIG. 1, serves to ionize a portion of the inert shield gas flowing passed the electrode 46 and thus to establish a plasma flame 58 extending from the vicinity of the electrode tip 47 to the work piece 41,” column 5, lines 52-57).  Klasson does not explicitly disclose cutting metal (Klasson teaches using the plasma arc torch for welding).
	However, in the same field of endeavor of plasma arch torches, Norris teaches cutting metal (“cutting…metal workpieces,” column 1, lines 25-26).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson to use the torch taught by Klasson for cutting metal, in view of the teachings of Norris, because according to Norris, it is known in the art to use plasma arc torches for cutting, marking, gouging, and welding metal workpieces (Norris, column 1, lines 24-27).  This is an obvious intended use based on the desired application.	
	Regarding claim 10, Klasson teaches wherein the SMA starter element is formed from a material exhibiting a two-way shape memory effect (Klasson teaches alternating between figs. 3 and 4 in column 5, lines 38-57, construed as meeting the limitation for “two-way”), and applying current to the SMA starter element in a first position causes the deformation to a second position (“When the power source 56 is energized, the heat generated by current flow through the bi-metallic element 53 will cause flexure thereof to a "hot" position,” column 5, lines 47-50) and cooling of the SMA starter element causes a return to the first position (“When this arc is shut off, the element cools, bringing it back in starting contact with the tungsten electrode and ready for the next start,” column 3, lines 17-20).	Regarding claim 11, Klasson teaches an electrode (electrode 46, fig. 2) and a tip (construed as the bottom of the nozzle 45, fig. 2) that are alligned concentrically and spaced from the electrode by a gap (as shown in fig. 2, alignment is concentric and a gap is shown between the nozzle and the electrode); and a shape memory alloy (SMA) starter element (bimetallic element 53, fig. 2; Applicant discloses that “shape memory alloys may include any material that deforms when heated, and upon cooling, returns to its pre-deformed position,” para 00050; similarly, Klasson teaches that “a bi-metallic element is used, the auxiliary arc gap is maintained due to the heating effect on the bi-metallic element by the auxiliary arc current and/or by the reflected heat of the welding arc. When this arc is shut off, the element cools, bringing it back in starting contact with the tungsten electrode and ready for the next start,” column 3, lines 14-20) disposed between the electrode and the tip (as shown in figs 2-4, the bimetallic element is between the electrode 46 and the examiner-construed tip of the nozzle), wherein the SMA starter element is configured to deform in response to heat (“when the power source 56 is energized, the heat generated by current flow through the bi-metallic element 53 will cause flexure thereof to a "hot" position to move the contact tip 55 out of engagement with the electrode 46…,” column 5, lines 47-50) and a deformation of the SMA starter element moves the SMA starter element away from the electrode or the tip so that a pilot arc is drawn out in the consumable cartridge (“…and thus to strike an arc 57 between the electrode 46 and the tip 55. This arc 57, as in the case of the arc 31 of the embodiment illustrated in FIG. 1, serves to ionize a portion of the inert shield gas flowing passed the electrode 46 and thus to establish a plasma flame 58 extending from the vicinity of the electrode tip 47 to the work piece 41,” column 5, lines 50-57, examiner is construing the claimed “tip” as the bottom of the nozzle, which is different than the tip 55 taught by Klasson; the arc 57 is shown as lying in the gap between the electrode 47 and the bottom of the nozzle in fig. 2).  Klasson does not 
However, in the same field of endeavor of plasma arch torches, Norris teaches a consumable cartridge (construed by the examiner as the consumable components 16, fig. 2; “the consumable components 16 comprise an electrode 100, a tip 102, a gas distributor 103, a third element 104, and a cartridge body 106,” column 4, lines 32-34) and configured such that a pilot arc is drawn out in the consumable cartridge (“Because a voltage is applied across the conductive insert 144 of the third element 104 and the electrode 100, a pilot arc is drawn between the conductive insert 144 and the electrode 100 as the gas flows therethrough,” column 7, lines 37-41; both the electrode 100 and the third element 104 are included in the consumable components 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson to include a consumable components 16 at the distal end of the torch head, in view of the teachings of Norris, for the advantage of using an insulative material for the cartridge body, which is capable of operating at relatively high temperatures and for the advantage of using replacing consumable components, where when components at the distal end are damaged, they can quickly be replaced, reducing the time the torch is offline due to needed repairs (Norris, column 4, lines 10-13 and column 5, lines 49-51).
Norris, fig. 2

    PNG
    media_image4.png
    770
    440
    media_image4.png
    Greyscale

Regarding claim 12, Klasson teaches further comprising a gas distributor (“an annular space 48 through which a flow of inert shield gas is directed from appropriate porting etc. provided in the main body 43,” column 5, lines 19-21) disposed between the electrode and the tip (fig. 2, space 48, showing the gas flow, is shown between electrode 46 and the nozzle tip), the gas distributor being configured to direct a flow of gas into the gap between the electrode and the tip (“a flow of shield gas is initiated in the zone surrounding the tungsten electrode and out the torch nozzle,” column 3, lines 3-4).
Regarding claim 17, Klasson teaches wherein the SMA starter element is in contact with the electrode when in a rest state (fig. 3), and the deformation of the SMA starter element causes the SMA starter element to move to a deformed state (fig. 4; described column 5, lines 38-57) where the SMA starter element is spaced apart from the electrode (as shown in fig. 4, the bi-metallic element 53 is spaced apart from the electrode).
Regarding claim 19, Klasson teaches wherein the SMA starter is formed from materials exhibiting a one-way shape memory effect or a two way shape memory effect (Klasson teaches alternating between figs. 3 and 4 in column 5, lines 38-57, construed as meeting the limitation for “two-way”).
Claims 3-5, 8, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klasson (US-3832513-A) in view of Norris et al. (US-9288887-B2) as applied to claims 1-2, 6-7, 10-12, 17, and 19 above and further in view of Hirotsu et al. (JP-H05-36494-A, relying on the provided English translation for written disclosure and the official foreign version for drawings).
Regarding claim 3, Klasson teaches the deformation of the SMA starter element (“when the power source 56 is energized, the heat generated by current flow through the bi-metallic element 53 will cause flexure thereof to a "hot" position to move the contact tip 55 out of engagement with the electrode 46…,” column 5, lines 47-50) causes the SMA starter element (bi-metallic element 53) to move to a deformed state (fig. 4) where the SMA starter element is spaced apart from the tip (as shown in fig. 4, the bi-metallic element 53 is spaced away from the tip of the nozzle 45).  Klasson does not explicitly disclose wherein the SMA starter element is in contact with the tip when in a rest state.
However, in the same field of endeavor of plasma arch torches, Hirotsu teaches wherein the SMA starter element (electrically conductive material 12) is in contact with the tip when in a rest state (the claimed “rest state” is construed by the examiner as the position the electrically conductive material 12 rests as shown in fig. 1a, prior to being deformed by the heat, which results in fig. 1b, described page 2, lines 38-42; as shown in fig. 1a, the electrically conductive material 12 is in contact with the nozzle 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson by placing the bi-metallic material directly in contact with the nozzle tip, in view of the teachings of Hirotsu, for the advantage of Hirotsu, page 2, lines 12 and 38-42).
Hirotsu, figs. 1a and b

    PNG
    media_image5.png
    521
    323
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    435
    294
    media_image6.png
    Greyscale


	Regarding claim 4, Klasson teaches wherein the SMA starter element contacts the electrode when in the deformed state (as explained in the interpretation section, “deformed” is not given any patentable weight; Klasson teaches that the bi-metallic element 53 is contact with the electrode 46 in fig. 3).
	Regarding claim 5, Klasson teaches wherein the SMA starter element is not in contact with the tip and is not in contact with the electrode when in the deformed state (as shown in fig. 4, which is construed as meeting the conditions of the claimed “deformed state,” the bi-metallic element 53 is not in contact with the nozzle tip and it is not in contact with the electrode 46).
Regarding claim 8, Klasson teaches the invention as described above but does not explicitly disclose wherein the SMA starter element is formed from copper-aluminum-nickel, nickel-titanium, or other alloys of zinc, copper, gold, and iron (Klasson does not limit the bi-metallic element 53 to a specific metal or alloy).
However, in the same field of endeavor of plasma arch torches, Hirotsu teaches wherein the SMA starter element is formed from copper-aluminum-nickel, nickel-titanium, or other alloys of zinc, copper, gold, and iron (“nickel-titanium alloy or copper-titanium-nickel alloy, which is a shape memory alloy, can be used,” page 3, lines 5-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson by using a copper-titanium-nickel as one of the materials for the bi-metallic element, in view of the teachings of Hirotsu, because a 50%-20%-20% ratio of copper-titanium-nickel-3, respectively, has been shown to provide an arc transfer for the plasma ignition such that a thermal steady state is reached 20 seconds after the temperature of the alloy is above 80 to 85°C, which is an advantage when a nozzle with a larger diameter is used, e.g. from 3-5 mm to 16-20 mm, where the flow velocity of the plasma is slowed because of the larger volume requiring a longer ignition time as a result of the increased time need to reach a gas pressure of 10 ATM (Hirotsu, page 2, lines 14-27 and page 3, lines 7-15).
Regarding claim 14, Klasson teaches the deformation of the SMA starter element (“when the power source 56 is energized, the heat generated by current flow through the bi-metallic element 53 will cause flexure thereof to a "hot" position to move the contact tip 55 out of engagement with the electrode 46…,” column 5, lines 47-50) causes the SMA starter element (bi-metallic element 53) to move to a deformed state (fig. 4) where the SMA starter element is spaced apart from the tip (as shown in fig. 4, the bi-metallic element 53 is spaced away from the tip of the nozzle 45).  Klasson does not explicitly disclose wherein the SMA starter element is in contact with the tip when in a rest state.
However, in the same field of endeavor of plasma arch torches, Hirotsu teaches wherein the SMA starter element (electrically conductive material 12) is in contact with the tip when in a rest state (the claimed “rest state” is construed by the examiner as the position the electrically conductive material 12 rests as shown in fig. 1a, prior to being deformed by the heat, which results in fig. 1b, described page 2, lines 38-42; as shown in fig. 1a, the electrically conductive material 12 is in contact with the nozzle 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson by placing the bi-metallic material directly in contact with the nozzle tip, in view of the teachings of Hirotsu, for the advantage of applying a main voltage across the gap between the nozzle side and the electrode which would preempt the need for a second and separate voltage source connected to the bi-metallic material, reducing the cost needed for a second voltage source (Hirotsu, page 2, lines 12 and 38-42).
	Regarding claim 15, Klasson teaches wherein the SMA starter element contacts the electrode when in the deformed state (as explained in the interpretation section, “deformed” is not given any patentable weight; Klasson teaches that the bi-metallic element 53 is contact with the electrode 46 in fig. 3).
	Regarding claim 16, Klasson teaches wherein the SMA starter element is not in contact with the tip and is not in contact with the electrode when in the deformed state (as shown in fig. 4, which is construed as meeting the conditions of the claimed “deformed state,” the bi-metallic element 53 is not in contact with the nozzle tip and it is not in contact with the electrode 46).
Regarding claim 18, Klasson teaches the invention as described above but does not explicitly disclose wherein the SMA starter element is formed from copper-aluminum-nickel, nickel-titanium, or other alloys of zinc, copper, gold, and iron (Klasson does not limit the bi-metallic element 53 to a specific metal or alloy).
However, in the same field of endeavor of plasma arch torches, Hirotsu teaches wherein the SMA starter element is formed from copper-aluminum-nickel, nickel-titanium, or other alloys of zinc, copper, gold, and iron (“nickel-titanium alloy or copper-titanium-nickel alloy, which is a shape memory alloy, can be used,” page 3, lines 5-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson by using a copper-titanium-nickel as one of the materials for the bi-metallic element, in view of the teachings of Hirotsu, because a 50%-20%-20% ratio of copper-titanium-nickel-3, respectively, has been shown to provide an arc transfer for the plasma ignition such that a thermal steady state is reached 20 seconds after the temperature of the alloy is above 80 to 85°C, which is an advantage when a nozzle with a larger diameter is used, e.g. from 3-5 mm to 16-20 mm, where the flow velocity of the plasma is slowed because of the larger volume requiring a longer ignition time as a result of the increased time need to reach a gas pressure of 10 ATM (Hirotsu, page 2, lines 14-27 and page 3, lines 7-15).
Claims 1, 3, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsu et al. (JP-H05-36494-A, relying on the provided English translation for written disclosure and the official foreign version for drawings) in view of Norris et al. (US-9288887-B2).
Regarding claim 1, Hirotsu teaches a plasma arc torch (“plasma torch,” page 1, line 10) comprising: an electrode (electrode 1, figs 1a-b) and a tip (construed as the bottom of the nozzle 2, figs. 1a-b) that are aligned concentrically with a gap therebetween (gap shown between the outer circumference of the nozzle and the electrode, figs. 1a-b); and a shape memory alloy (SMA) starter comprising a SMA starter element disposed between the electrode and the tip (electrically conductive material 12, figs. 1a-b), wherein the SMA starter element is configured to deform when heated (“the conductive material 12 is deformed by the heat transfer,” page 2, line 41), and wherein a deformation of the SMA starter element draws a pilot arc that extends at least partially through the gap between the electrode and the tip (“the electrically conductive material 12 is caused to cause dielectric breakdown of the gas between the electrodes 1 by the high frequency voltage before plasma ignition because of the above-mentioned configuration,” page 2, lines 38-40).  Hirotsu does not explicitly disclose the electrode adapted for electrical connection to a cathodic side of a power supply, and the tip adapted for electrical connection to an anodic side of the power supply during piloting.
However, in the same field of endeavor of plasma arch torches, Norris teaches the electrode adapted for electrical connection to a cathodic side of a power supply (“the electrode is disposed within the plasma arc torch and adapted for electrical connection to a cathodic side of a power supply,” abstract), and the tip adapted for electrical connection to an anodic side of the power supply during piloting (“the tip is positioned distally from the electrode and adapted for electrical connection to an anodic side of the power supply during piloting,” abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hirotsu to include, a relatively negative connection for the electrode and a relatively positive connection for the torch tip, in view of the teachings of Norris, because an anodic connection that includes the torch tip and the workpiece generates less radiated energy into the surroundings compared with an anodic connection that connects only to the workpiece; the anodic connection that includes the torch tip has the Norris, column 1, line 24-column 2, line 17).
	Regarding claim 3, Hirotsu teaches wherein the SMA starter element is in contact with the tip when in a rest state (construed as fig. 1b, where the end of the electrically conductive material 12 is in contact with the outer diameter of the nozzle 2), and the deformation of the SMA starter element causes the SMA starter element to move to a deformed state (“After ending the plasma torch operation and extinguishing the plasma, since the temperature of the conductive material 12 decreases, it returns to the original position again,” page 3, lines 23-24) where the SMA starter element is spaced apart from the tip (construed as fig. 1a, where the end of the electrically conductive material 12 is spaced apart from the outer diameter of the nozzle 2).Regarding claim 11, Hirotsu teaches an electrode (electrode 1, figs 1a-b) and a tip (construed as the bottom of the nozzle 2, figs. 1a-b) that are aligned concentrically and spaced from the electrode by a gap (gap shown between the outer circumference of the nozzle and the electrode, figs. 1a-b); and a shape memory alloy (SMA) starter element disposed between the electrode and the tip (electrically conductive material 12, figs. 1a-b), wherein the SMA starter element is configured to deform in response to heat (“the conductive material 12 is deformed by the heat transfer,” page 2, line 41), and a deformation of the SMA starter element moves the SMA starter element away from the electrode (as shown in fig. 1b, the electrically conductive material 12 moves away from the electrode after being heated) or the tip so that a pilot arc is drawn out in the consumable cartridge (“the electrically conductive material 12 is caused to cause dielectric breakdown of the gas between the electrodes 1 by the high frequency voltage before plasma ignition because of the above-mentioned configuration,” page 2, lines 38-40; relying on Norris for teaching a consumable cartridge).  Hirotsu does not explicitly disclose a 
However, in the same field of endeavor of plasma arch torches, Norris teaches a consumable cartridge (construed by the examiner as the consumable components 16, fig. 2; “the consumable components 16 comprise an electrode 100, a tip 102, a gas distributor 103, a third element 104, and a cartridge body 106,” column 4, lines 32-34) and configured such that a pilot arc is drawn out in the consumable cartridge (“Because a voltage is applied across the conductive insert 144 of the third element 104 and the electrode 100, a pilot arc is drawn between the conductive insert 144 and the electrode 100 as the gas flows therethrough,” column 7, lines 37-41; both the electrode 100 and the third element 104 are included in the consumable components 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hirotsu to include a consumable components 16 at the distal end of the torch head, in view of the teachings of Norris, for the advantage of using an insulative material for the cartridge body, which is capable of operating at relatively high temperatures and for the advantage of using replacing consumable components, where when components at the distal end are damaged, they can quickly be replaced, reducing the time the torch is offline due to needed repairs (Norris, column 4, lines 10-13 and column 5, lines 49-51).
Regarding claim 14, Hirotsu teaches wherein the SMA starter element is in contact with the tip when in a rest state (construed as fig. 1b, where the end of the electrically conductive material 12 is in contact with the outer diameter of the nozzle 2), and the deformation of the SMA starter element causes the SMA starter element to move to a deformed state (“After ending the plasma torch operation and extinguishing the plasma, since the temperature of the conductive material 12 decreases, it returns to the original position again,” page 3, lines 23-24) construed as fig. 1a, where the end of the electrically conductive material 12 is spaced apart from the outer diameter of the nozzle 2).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klasson (US-3832513-A) in view of Norris et al. (US-9288887-B2) as applied to claims 1-2, 6-7, 10-12, 17, and 19 above and further in view of van den Ende (US-20180266401-A1).
Klasson teaches the invention as described above but does not explicitly disclose wherein the SMA starter element is formed from materials exhibiting a one way shape memory effect, and comprises: a first SMA starter layer extending longitudinally along a length of the SMA starter element; a second SMA starter layer extending longitudinally along the length of the SMA starter element; and a deformable material disposed between and connecting the first SMA starter layer and the second SMA starter layer, wherein the deformation is a first deformation in a first direction, applying a current to the first SMA starter layer causes the first deformation, and applying current to the second SMA starter layer causes a second deformation of the SMA starter element in a second direction opposite the first direction.
However, in the field of bi-directional actuators, van den Ende teaches wherein the SMA starter element (“bi-directional miniaturised actuator,” para 0001) is formed from materials exhibiting a one way shape memory effect (“With this one-way effect, cooling from the high temperatures does not cause a macroscopic shape change,” para 0063), and comprises: a first SMA starter layer extending longitudinally along a length of the SMA starter element (shape-memory layer 24, fig. 5; as shown extends longitudinally along the length of the actuator); a second SMA starter layer extending longitudinally along the length of the SMA starter element (layer of electro-active polymer 22, fig. 5); and a deformable material disposed between and connecting the first SMA starter layer and the second SMA starter layer (“in alternate examples, the shape-memory layer might comprise a layer composed partly or mostly of a polymer (or some other non-conductive) material…in this case, the polymer material may act to provide an electrical and thermal insulation between the SMA element and the EAP material,” para 0074; fig. 5 shows that this middle layer would be deformable), wherein the deformation is a first deformation in a first direction (fig. 5b), applying a current to the first SMA starter layer causes the first deformation (as shown in fig. 5b, current is applied across the SMA layer), and applying current to the second SMA starter layer (fig. 5d, current shown as being applied across both the SMA and EAP layers) causes a second deformation of the SMA starter element in a second direction opposite the first direction (in fig. 5d, the actuator moves back to its starting position).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson by using a bi-directional miniaturized actuator for the bi-metallic element, in view of the teachings of van den Ende, because a bi-directional miniaturized actuator would reduce the requirement for bulky or complex reverse biasing mechanism in the nozzle head (van den Ende, para 0008) facilitating plasma gas flow through the nozzle.
Van den Ende, fig. 5

    PNG
    media_image7.png
    744
    482
    media_image7.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Klasson (US-3832513-A) in view of Norris et al. (US-9288887-B2) as applied to claims 1-2, 6-7, 10-12, 17, and 19 above and further in view of Sanders et al. (US-20170042014-A1).
Klasson teaches the invention as described above but does not explicitly disclose wherein the consumable cartridge is a unitary cartridge so that the electrode, the tip, and the SMA starter element are irremovably coupled together.
However, in the same field endeavor of plasma arch torches, Sanders teaches wherein the consumable cartridge is a unitary cartridge (“the consumable cartridge is a unitary component where the components of the cartridge are not individually serviceable or disposable,” para 0096) so that the electrode, the tip, and the SMA starter element are irremovably coupled together (“the cartridge 104, which is a substantially unitary element, includes a cartridge tip comprising an electrode 108 (i.e., an arc emitter), a nozzle 110 (i.e., an arc constrictor) and a shield 114 disposed concentrically about the central longitudinal axis A,” para 0098).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Klasson by using a unitary cartridge, in view of the teachings of van den Ende, for the consumable components 16, taught by Norris, because an integrated, cost-effective cartridge provides ease of use and shortens the time for installation into a plasma arc torch in comparison to installing or replacing each consumable component individually (Sanders, para 0005).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        8/6/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761